Citation Nr: 1505753	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-15 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with degenerative changes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty from February 1978 to June 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter Agency of Original Jurisdiction (AOJ)), which reduced the Veteran's disability rating for bilateral pes planus with degenerative changes from 30 percent to 10 percent, effective September 1, 2009.  The Veteran thereafter appealed the propriety of the rating reduction.  In a March 2014 decision/remand, the Board determined that the RO's reduction of the rating for pes planus from 30 percent to 10 percent was improper and the 30 percent rating was restored, effective September 1, 2009.  The Board then remanded the remaining issue on appeal, namely, entitlement to an evaluation in excess of 30 percent for pes planus with degenerative changes, for further development of the record.  Parenthetically, the Board notes that the Veteran's claim for an increased rating was received in October 2008; the pes planus disability has been rated as 30 percent disabling since October 1, 2004.  

The Veteran testified at a Travel Board hearing before the undersigned in March 2011; a transcript of that proceeding has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, throughout the course of the appeal, the Veteran's bilateral foot disability has more nearly approximated the criteria for a pronounced bilateral pes planus disability due to painful foot motion, abnormal weight bearing, tender callosities regularly removed by his spouse, weight bearing line over or medial to the great toe, bilateral Morton's metatarsalgia, tenderness over the soles of the feet at mid-arch level, a moderate degree of valgus tender plantar surfaces, deformity of inward rotation of the os calcis, and mal-alignment with inward bowing of the Achilles tendon; his symptoms are incompletely relieved with use of orthotics and result in significant functional impairment with symptoms of pain, swelling, weakness, stiffness, fatigability, and lack of endurance on use.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for bilateral pes planus with degenerative changes, have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5276 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The VCAA also requires VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with all required notice in letters mailed in November 2008, and January 2009, prior to the initial adjudication of the claim. 

The record also reflects that VA has obtained the Veteran's private and VA treatment records.  Multiple VA examinations were also provided to address the degree of severity of the Veteran's service-connected pes planus disability.  As addressed below, the Board 

The reports of the VA examinations in 2008, 2009, 2013, and 2014 reflect that the examiners reviewed the Veteran's pertinent history, examined the Veteran, provided all information required to rate the pes planus with degenerative changes disorder, and supported the conclusions reached.  As discussed below, the Board finds significant discrepancies in clinic findings within these examination reports when compared with the entire evidentiary record.  The Board has reconciled these variations in clinic findings in favor of the Veteran, which have been supplemented with the observations of his medically trained spouse.  See generally 38 C.F.R. § 4.2 (noting that different examiners, at different times, will not describe the same disability in the same language).  As the lay and medical evidence does not suggest actual loss of use of either foot, the Board finds no basis for a higher schedular rating and, thus, no need for further examination.

The Board notes that the Veteran testified before the undersigned AVLJ in March 2011 on the issue of the propriety of the reduction of the disability rating for pes planus with degenerative changes from 30 percent to 10 percent disabling.  However, the undersigned elicited testimony from the Veteran and his spouse regarding the symptomatology and functional limitations caused by his pes planus.  The undersigned confirmed with the Veteran and his representative that all relevant private and VA clinic records had been associated with the claims folder.  Additionally, the undersigned clarified the extent of medical training possessed by the Veteran's spouse, and offered him an additional period of time to provide any further statements by her.  As such, the undersigned finds compliance with the hearing duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

The Board further notes that this claim was addressed by the Board in its March 2014 decision/remand, at which time the Board restored the 30 percent rating, and remanded the issue pertaining to a higher rating to the AOJ for further development.  Thereafter, the AOJ complied with the Board's remand directives, which in pertinent part, included obtaining up-to-date VA treatment records and readjudicating the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claim.  Based on the foregoing, the record presents no basis for further development to create any additional evidence to be considered in connection with the issues currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.




Increased Rating for Bilateral Pes Planus With Degenerative Changes

The Veteran contends that he is entitled to a rating in excess of 30 percent for his bilateral pes planus with degenerative changes.  

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (including during flare-ups or with repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  See also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in non-arthritis contexts).

A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.

The Veteran's bilateral pes planus with degenerative changes disability is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5276.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by X-ray findings is to be rated as degenerative arthritis.  Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion. 

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5276 provides for a 0 percent rating for unilateral or bilateral flatfoot, with symptoms relieved by built-up show or arch support.  A 10 percent rating is warranted for moderate unilateral or bilateral flatfoot, which includes symptoms such as weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe bilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Actual loss of use of a foot is to be rated 40 percent disabling, as provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic Code 5167.  

Descriptive words as "pronounced," "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Factual Background 

Historically, the Veteran was granted service connection for bilateral pes planus with degenerative changes in a February 1980 rating decision, and assigned a noncompensable rating under Diagnostic Code 5276, effective June 27, 1979.  Subsequently, in a February 2005 rating decision, the AOJ increased the Veteran's bilateral pes planus rating to 10 percent, effective October 1, 2004.  However, in an October 2005 rating decision, the AOJ increased the Veteran's pes planus disability rating to 30 percent, effective October 1, 2004.  In the October 2005 rating decision, the AOJ also recharacterized the disability as "bilateral pes planus with degenerative changes" and assigned the 30 percent disability rating under Diagnostic Codes 5010-5276.  A March 2014 Board decision restored the 30 percent rating.

Notably, the Veteran's award of a 30 percent rating was based, in part, from the results of a January 2005 VA examination report.  At that time, the Veteran described foot pain with rest with additional symptoms of pain, weakness and stiffness with use.  He described walking short distances on hard surfaces for short periods of time impaired his employability.  This examination report was significant for bilateral findings of painful foot motion, abnormal weight bearing, tender callosities, weight bearing line over or medial to the great toe, bilateral Morton's metatarsalgia, and tenderness over the soles of the feet at mid-arch level.  The examiner described a moderate degree of valgus bilaterally which was correctable by manipulation, slightly tender plantar surfaces, deformity of inward rotation of the os calcis, and mal-alignment with inward bowing of the Achilles tendon which was also correctable by manipulation.  The examiner further described that shoe inserts, while improving the Veteran's ability to walk and stand, did not completely relieve his symptoms.

As discussed above, the Veteran's claim for an increased rating on appeal was received in October 2008.  At that time, he reported that his foot condition had worsened and that it was "seriously affecting his ability to perform occupational duties."  

In July 2007, the Veteran underwent a VA spine examination in which he also reported bilateral foot, toe, and arch pain.  He stated that he wore inserts "off and on," but no corrective shoes per se.  The examination report noted that there was no functional limitation on standing and walking.  Objective examination revealed no deformities, swelling, edema, effusion, weakness, tenderness, or instability of the feet.  Mild hind foot valgus deformity was present, bilaterally.  Fallen arches were noted while walking, but not sitting.  There was no tenderness on manipulation of the Achilles tendons.  There was no evidence of malalignment.  No other deformities of the feet were noted.  There was no evidence of abnormal weight-bearing.  There were no unusual shoe wear patterns.  No callosities were noted.  X-rays of the feet demonstrated pes planus with a calcaneal pitch of 14 degrees and osteopenia.  

The Veteran underwent a QTC foot examination in December 2008, at which time he reported constant bilateral foot pain (level 10) elicited by physical activity, and relieved by Ultram and Hydrocodone, as needed.  At rest, he reported foot stiffness and fatigue, but no swelling or weakness.  While walking or standing, he reported weakness, stiffness, swelling, and fatigue.  The Veteran reported functional impairment as having a hard time walking.  

Objectively, his gait was normal.  There were no signs of abnormal weight bearing, breakdown, callosities, or any unusual shoe wear pattern.  He needed corrective shoes for ambulation due to foot pain.  Dorsiflexion was normal (20 degrees), bilaterally, as was plantar flexion (45 degrees), with no pain on motion noted.  Bilaterally, the joint function was limited by pain after repetitive use, but there was no additional limitation in range of motion.  Examination of the feet revealed tenderness, but no painful motion, edema, disturbed circulation, weakness, atrophy, heat, redness, or instability.  Palpation of the plantar surface of the feet revealed slight tenderness.  Alignment of the Achilles tendons was normal.  Pes planus was present.  There was a slight degree of valgus and forefoot/midfoot malalignment present, bilaterally, which could be corrected by manipulation.  No deformities, such as marked pronation, were present.  Pes cavus, hammer toes, metatarsalgia, and hallux valgus/rigidus were not present.  He did not have any limitation with standing and walking.  While corrective shoes were required, the examiner noted that he did not require orthopedic shoes, arch supports, foot supports, or build-up of the shoes/shoe inserts.  The examiner provided a diagnosis of bilateral pes planus with degenerative changes, stable, symptomatic, with subjective pain and objective factors as noted above.  The effect of the condition on his daily activities was noted as avoiding strenuous activities. 

In a May 2009 VA treatment report, the Veteran complained of having "intermittent little 'balls' on the tendons on the bottom of his feet that are painful."  

The Veteran underwent a VA foot examination in August 2009 and reported that he "stands 12 hours a day and walks 10 miles a day."  He reported taking Ultram and hydrocodone 1-2 times at night on work days and on his days off with good results.  He indicated partial relief of foot pain with elevation, application of heat/cold and medication.  He reported "100 periods of flare-up per day, " described as severe bilateral foot pain lasting 3 seconds and precipitated by unknown factors.  During flare-ups, the Veteran reported that he "can't move foot for 2 to 3 seconds," and that he has foot pain radiating up to the knee.  The Veteran reported bilateral foot symptoms which included pain, swelling, heat, redness, and stiffness.  He reported use of soft-shoe insert/orthotic with poor results.  

Objectively, with respect to the left foot, there was no evidence of painful motion, swelling, instability, or weakness; tenderness, abnormal weight-bearing, and abnormal shoe wear was present.  There was inward bowing with weight-bearing, which was correctable with manipulation but also accompanied by pain.  Mild pronation was present.  No malalignment was present.  Left heel valgus was to 5 degrees and correctable by manipulation.  Upon right foot examination, there was no evidence of painful motion, swelling, instability, or weakness, but tenderness and evidence of abnormal weight bearing was present (reflecting the same findings as the left foot, above).  There was inward bowing with weight-bearing, which was correctable with manipulation but also accompanied by pain.  Mild pronation was present.  No malalignment was present.  Right heel valgus was to 5 degrees and correctable by manipulation.  Gait was normal.  X-rays confirmed mild pes planus, bilaterally.  The examination report indicated that the Veteran was currently employed; he reported no time lost from work as a result of the foot disability. 

The Veteran and his wife, a registered nurse, testified before a Decision Review Officer (DRO) in September 2009.  The Veteran disputed some of the findings in the August 2009 VA examination report, specifically noting that he did, in fact, experience bilateral foot redness, swelling, and warmth, as well as pain that radiated to the knee.  He also disputed the VA examiner's findings that there was no evidence of painful motion, instability, and/or weakness of the left foot.  He reported that, at one point during the VA examination, he had painful motion and was unable to put his foot on the ground.  His wife, who was present at the examination, reported that she observed the Veteran wincing to indicate that he was in pain with respect to motion of both feet.  The Veteran also reported that he was not able to take prescription medications when he worked (he worked on his feet 12 hours per day at his job) and that he was barely able to walk one mile (not 10 miles as reported in the September 2009 VA examination report).  The Veteran's wife stated that she had witnessed the Veteran's feet swell (approximately 3 to 4 times per week) while standing; she also observed muscle spasms.  She indicated that the x-rays associated with the August 2009 VA examination report were incomplete because they did not address the Veteran's degenerative changes in the feet.  Regarding calluses, the Veteran's wife testified that the reason the Veteran did not have calluses is because she had training in callus removal and cut the calluses off herself.  She also reported that she and the Veteran regular sanded his feet to prevent any additional callusing.  

In an October 2009 VA treatment record, the Veteran complained of burning feet and back pain; he stated that he was taking two hydrocodone on most days. 

A June 2010 private treatment note reflects complaints of pes planus, foot/leg cramps, swollen ankles, among other symptoms.  Significant tenderness was noted.  Bilateral plantar fasciitis was diagnosed.  The physician discussed the benefit of orthotics to support feet and to reduce or eliminate the plantar fasciitis and tendonitis.  The Veteran complained of pain and tingling symptoms in feet at the end of the day.  

During his March 2011 hearing, the Veteran testified that current treatment for pes planus included Ultram, hydrocodone, Naproxen, and orthotics.  He related that the medications and inserts were helpful.  The Veteran reported that he was a factory worker and on his feet all day.  He reported missing one week of work in 2009 due to a foot sprain.  He endorsed some swelling, but stated that it was not a "major problem."  He stated that the foot pain was constant.  He also endorsed a burning sensation in the arches of his feet, as well as "little knots" in the arch of his left foot.  He stated that he was unable to walk when his feet cramp up or spasm.  He also reported that his feet crack when he walks.  

An October 2011 VA treatment report reflects complaints of pain foot pain, with the Veteran stating that he "almost has to stop walking at times because it is so bad."  Tenderness was noted.  Bilateral pes planus and foot pain was diagnosed. 

In an April 2012 VA telephone communication, the Veteran reported that if he put pressure on the two middle toes on his left foot they popped and caused a lot of pain.  He denied any injury to his foot or toes.  He stated that this was affecting his work because he was on his feet all day.  April 2012 VA x-rays of the bilateral feet confirmed bilateral mild pes planus, unchanged from the prior study, and degenerative changes of the head of the first metatarsal on the right. 

In a May 2012 letter, the Veteran's VA osteopathic physician informed him that his recent x-rays of the left foot revealed no significant degenerative changes (arthritis) and no fractures.  The physician further noted that there was a tiny heel spur "which doesn't correlate with any of your symptoms."  

The Veteran underwent a VA foot (other than pes planus) examination in July 2013.  He was diagnosed with bilateral degenerative changes and heel spurs of the left foot.  Hallux valgus/rigidus, Morton's neuroma/metatarsalgia, hammer toes, pes cavus, and malunion/nonunion of the tarsal/metatarsal bones were not present.  No other foot injuries were noted.  There was no evidence of bilateral weakfoot.  No assistive devices were used.  No other significant findings were noted.  The examiner provided an unchanged diagnosis of bilateral pes planus with degenerative changes. 

The Veteran also underwent a VA pes planus examination in July 2013.  Signs and symptoms included pain on use of right foot and pain on manipulation of the right foot, but there was no indication of swelling on use, characteristic calluses, or extreme tenderness of the plantar surface of either foot.  It was noted that his symptoms were relieved by arch supports.  There was decreased longitudinal arch height on weight bearing, bilaterally.  There was no objective evidence of marked deformity or marked pronation of either foot.  No inward bowing of the Achilles tendons was present.  Marked displacement and severe spasm of the Achilles tendon on manipulation were not present.  The examiner noted that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  No imaging studies were obtained.  With respect to occupational impact, the examiner noted that there was foot pain with prolonged standing.  A diagnosis, unchanged, of bilateral pes planus with degenerative changes was provided.  

In a May 2014 VA pain consult note, the Veteran reported that he had been diagnosed with flat feet many years ago but the pain had worsened.  He reported that that the pain started in the 4th toe and stretched around like the "bones are moving."  He reported that the base of his big toe was "swollen and inflamed" all the time.  He reported wearing a boot for support as his employment involved heavy physical labor on his feet all day 5 days a week.  He stated that he was no longer taking Ultram or hydrocodone and that he was seeking out other options because the pain had become so severe.  

The Veteran underwent another VA foot examination in October 2014.  Pertinent diagnoses included pes planus and plantar fasciitis.  The Veteran reported that his feet "bother him all the time."  He reported pain in the "big toe, arches, and 4th toe knuckle," bilaterally.  He endorsed bilateral heel pain and soreness in the middle of his plantar heels.  He also reported aching in his feet and occasional shooting pain in his toes.  He denied any swelling in his feet.  His foot symptoms were noted to improve with over-the-counter arch foot supports (daily use).  He reported that he was currently employed as a "press setup technician" and that he was on his feet all day.  He stated that his feet feel better if he can get off of them.  Over the years, he reported that he has been told to avoid jobs involving being on the feet/lifting/carrying, etc., but that all of his jobs have involved hard, physical labor.   

There was pain on use of the feet, with accentuated pain on use.  There was no pain on manipulation of the feet.  There was no indication of swelling on use.  The Veteran tried arch supports, built-up shoes, and orthotics but remained symptomatic.  Extreme tenderness of the plantar surfaces was not noted.  Decreased longitudinal arch height on weight-bearing of both feet was noted.  There was no objective evidence of marked deformity or marked pronation of either foot.  Inward "bowing" of the Achilles tendon was not noted.  There was no evidence of marked inward displacement and severe spasm of the Achilles tendon on manipulation.  There was also no evidence of the following conditions: Morton's neuroma and metatarsalgia; hallux valgus; or hallux rigidus. 

The VA examiner explained that subjective complaints of pain were present, but there was no objective evidence of discomfort or pain with firm palpation of the foot, arches, and heel.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over a period of time.  The examiner noted that the Veteran's gait, speed, and balance were all normal.  Shoe wear pattern was normal.  Callus formation was normal and equal, bilaterally.  There was no objective evidence of pain to firm palpation of all areas of both feet, include the middle of the plantar heel with the toes dorsiflexed.  The feet were warm with hair on the dorsum.  Imaging studies of the feet were performed but did not document degenerative or traumatic arthritis.  X-rays did reveal minimal hallux valgus deformity, bilaterally.  The examiner noted that the Veteran was currently employed at a ceramic tile plant.  The examiner also opined that "it would be as likely as not that his plantar fasciitis is secondarily related to his pes planus."  

Analysis 

At the outset, the Board observes that the examination reports between 2005 and 2014 contain highly variable findings which do not appear consistent.  In evaluating this particular claim, the Board finds that it is essential to evaluate the Veteran's bilateral foot disability in light of the documented clinical history.  See 38 C.F.R. § 4.1.  As instructed in 38 C.F.R. § 4.2, different examiners will not describe the same disability in the same language.  It is recognized that features of disability which remain unchanged may be overlooked and not accurately appreciated or described - which requires the rater to interpret reports in light of the whole recorded history and reconciling the various reports into a consistent disability picture.  

The record throughout the pendency of this appeal, including the subjective and objective evidence noted above, shows that the Veteran's bilateral foot disability has been manifested by near-constant pain; tenderness of the plantar surfaces of the feet (see, e.g., December 2008 and August 2009 VA examinations; June 2010 private examination; and October 2011 VA treatment report); spasms (see, e.g., DRO Hearing Testimony from Veteran's wife, a Registered Nurse, p. 22); inward bowing and pain on manipulation (see, e.g., August 2009 VA examination); pronation and decreased longitudinal arch height, bilaterally (see, e.g., August 2009, July 2012, and October 2014 VA Examinations); frequent swelling and callosities (see DRO Hearing Testimony from Veteran's wife, R.N., pp. 19-20.); and, minimal, if any, improvement with the use of orthopedic shoes/appliances (see, e.g., October 2014 VA examination report).  

Notably, when viewed singly, the examination reports of June 2007, December 2008, August 2009, July 2013 and October 2014 describe on overall disability picture less than pronounced in degree.  However, these examination reports must be viewed in context of the entire evidentiary record.  Of significance, the January 2005 VA examination report described clinical findings of painful foot motion, abnormal weight bearing, tender callosities, weight bearing line over or medial to the great toe, bilateral Morton's metatarsalgia, and tenderness over the soles of the feet at mid-arch level.  The examiner further described a moderate degree of valgus bilaterally which was correctable by manipulation, slightly tender plantar surfaces, deformity of inward rotation of the os calcis, and mal-alignment with inward bowing of the Achilles tendon which was also correctable by manipulation.  

On appeal, the Veteran has testified that his overall bilateral foot disability has worsened since January 2005.  Yet, the subsequent examination reports, at various times, found no evidence of any of the January 2005 findings.  The Board has no reason to question the validity of the January 2005 examination report findings, which are supported by very specific findings suggesting a thorough examination.  

As discussed in the March 2014 decision, the December 2008 VA-contracted examination report contains inconsistent findings which lowers the overall probative value of the reported findings.  For example, the examiner noted that the Veteran required "corrective shoes" and that his symptoms were not relieved by the corrective shoe wear; however the examiner also found that the Veteran did not require "orthopedic shoes, arch supports, foot supports, build-up of the shoes and shoe inserts."  Additionally, contrary to the December 2008 report, the January 2005 and August 2009 VA examiners noted that the Veteran did wear orthopedic inserts.  Another inconsistent notation in the December 2008 VA-contracted report was the examiner's note that the Veteran did not have any limitation with standing and walking; however, the examiner also indicated that the Veteran offered subjective reports at the examination that he had a hard time walking.  

The Board notes that J.G. is a registered nurse with over 20 years of experience.  See DRO Hearing Transcript, p. 14; see also March 2014 BVA Remand.  As such, she is competent and generally qualified to provide medical evidence/diagnoses and otherwise offer testimony regarding her observations of the Veteran's foot symptomatology.  She testified that the Veteran experiences severe flare-ups of foot pain, as well as foot redness, spasms, warmth, swelling, and painful motion, and weekly removal of callosities.  The Board has no reason to doubt the credibility of her testimony in this regard.  

In fact, the hearing testimony of J.G. is highly consistent with the results from the January 2005 VA examination report.  The January 2005 noted the presence of callosities - specifically at the medial end of the 1st metatarsals bilaterally - which were not observed on later VA examinations.  Thus, her testimony that she has been shaving the Veteran's foot callous explains the discrepancy between the findings in 2005 as opposed to the more recent examinations.  

Furthermore, the January 2005 VA examiner found evidence of painful foot motion with moderate valgus, deformity of inward rotation of the os calcis, mal-alignment with inward bowing and  abnormal weight bearing.  The Board is persuaded by the testimony of the Veteran and his spouse that these abnormalities did not subside but, rather, have worsened and appear to have been described differently by different examiners.

Additionally, the Veteran is competent to report foot symptoms such as near-constant foot pain, swelling, tenderness, spasms, and incapacitating flare-ups, and his assertions have remained internally consistent throughout the appeal.  Therefore, his statements in this regard are also deemed competent.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

Overall, when resolving reasonable doubt in favor of the Veteran, applying the approximating provisions of 38 C.F.R. § 4.7 and interpreting the examination reports into a consistent disability picture pursuant to 38 C.F.R. § 4.2, the Board finds that the Veteran's bilateral foot disability has more nearly approximated the criteria for a pronounced bilateral pes planus disability due to painful foot motion, abnormal weight bearing, tender callosities regularly removed by his spouse, weight bearing line over or medial to the great toe, bilateral Morton's metatarsalgia, tenderness over the soles of the feet at mid-arch level, a moderate degree of valgus tender plantar surfaces, deformity of inward rotation of the os calcis, and mal-alignment with inward bowing of the Achilles tendon; his symptoms are incompletely relieved with use of orthotics and result in significant functional impairment with symptoms of pain, swelling, weakness, stiffness, fatigability, and lack of endurance on use.

Based on the foregoing, the Board finds that the criteria for a 50 percent rating under Diagnostic Code 5276 are approximated.  38 C.F.R. § 4.7.  This is the maximum rating available under DC 5276.

In so finding, the Board acknowledges that the evidence outlined above does not demonstrate all of the symptoms contemplated under a 50 percent rating in Diagnostic Code 5276.  However, the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all of the manifestations that are listed be shown.  See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive).

Further, in evaluating the Veteran's disability, the Board has also considered, along with the schedular criteria, the Veteran's functional limitations associated with his pes planus with degenerative changes, to include as due to pain, swelling, weakness, stiffness, fatigability, and lack of endurance in granting the higher 50 percent rating under Diagnostic Code 5276.  See DeLuca; 38 C.F.R. §§ 4.3, 4.7, 4.71a.

The Board recognizes that it has an obligation to consider other applicable diagnostic codes.  However, the only other diagnostic codes pertaining to the foot which could warrant a higher rating pertains to loss of use of foot under Diagnostic Code 5167.  However, there is no lay or medical evidence suggesting loss of use, or functional loss of use, of either foot.  Thus, this diagnostic code is inapplicable.

The Board also recognizes that separate ratings for each foot are available under Diagnostic Code 5284 and, as such, the Board has considered whether separate ratings for the Veteran's bilateral pes planus with degenerative changes would be warranted under Diagnostic Code 5284.  The Board concludes, however, that Diagnostic Code 5284 is not applicable to the instant case and that the Veteran's service-connected bilateral foot disability is appropriately rated under Diagnostic Code 5010-5276.  Specifically, separate ratings under Diagnostic Code 5284 are not warranted as the clear intent of Diagnostic Code 5284 is to encompass disabilities not contemplated by the other diagnostic codes of the foot, as evidenced by its title of "Foot injuries, other."  In this case, the Veteran is service-connected for bilateral pes planus with degenerative changes, a pre-existing condition that was aggravated by service but not by an actual foot injury.  Thus, the criteria of 

Similarly, although the Veteran has also been found to have plantar fasciitis that is related to his pes planus, the symptomatology from this condition (e.g., pain in the plantar fascia of each foot) is also specifically accounted for by the existing 50 percent rating and assigning a separate rating based on such pain would amount to impermissible pyramiding.  Id.

The Veteran has asserted that he is entitled to a 50 percent rating for his service connected foot disability; such a rating has been assigned herein.  See DRO Hearing Transcript, p. 21.  To the extent that the Veteran and his spouse are of the opinion that his service-connected foot disorder warrants additional VA compensation, the Board has found their description of foot symptoms and limitations as credible and competent evidence supporting the award of the highest schedular rating under Diagnostic Code 5276.  They have not described loss of use of either foot.  

Accordingly, the Board finds that the Veteran's foot disorder is more appropriately rated as 50 percent disabling under Diagnostic Code 5276 throughout the course of this appeal. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Additional compensation is not warranted under any other provisions of the VA Rating Schedule. 

Extraschedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, in this case the evidence does not show such an exceptional disability picture that the available schedular evaluation for Veteran's bilateral pes planus with degenerative changes is inadequate.  Here, the Veteran does not meet all the criteria supporting a 50 percent rating under Diagnostic Code 5276.  However, the descriptive word of "pronounced" is not precisely defined and allows for consideration of all elements of bilateral foot disability present.  Additionally, the provisions of 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of functional impairment on use.  Here, the Board has awarded the 50 percent rating based upon all of these factors, and finds no evidence the disability picture presented by this disorder is exceptional when compared to other veterans with a similar disorder.  The Board further notes that the Veteran has never been hospitalized for his service-connected pes planus with degenerative changes disability, and while he reported missing work for a period of one week in 2009, this was apparently the result of a foot sprain unrelated to the pes planus disability.  Thus, the Board finds no evidence warranting referral for extraschedular consideration. Thun.

TDIU 

The Board has also considered whether a claim of entitlement to a total rating based on unemployability (TDIU) due to the service-connected foot disability has been raised.  The Veteran has a history of filing a claim of TDIU which had been denied by the AOJ.  In connection with the current appeal, the Veteran has consistently reported being employed full-time and has not otherwise submitted evidence of unemployability and/or earning less than substantially gainful employment.  Hence, neither a formal nor informal claim for TDIU based on pes planus with degenerative changes has been raised.


ORDER


A 50 percent evaluation, but no higher, for bilateral pes planus with degenerative changes, is granted. 




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


